DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 11 and 23-40 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group II (Claims 23-40) and of the species (enzyme: pyruvate kinase) in the reply filed on 07/29/2022 is acknowledged.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claims 23-40 were examined on their merits.

Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the patented status of Application No. 12/738,367.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Method and System for the Production of Adenosine Triphosphate

Claim Objections

Claim 23 is objected to because of the following informalities:  The phrase “and carrying out the reaction” should be deleted..  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the device” has been interpreted as “the system”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 23-27, 29 and 40 rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Campbell et al. (1975).

Campbell et al. teaches a system comprising a support (microcapsule) and the enzymes hexokinase and pyruvate kinase coupled to the support (the term coupled being given its BRI of “joined” or “combined”) (Pg. 103, Lines 18-26);
contacting the system with glucose under conditions effective to produce ATP and converting the ATP to ADP  (Pg. 103, Lines 27-38 and Pg. 104, Fig. 1A).

Claim(s) 23-27, 29 and 40 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Hansen et al. (1993).

Hansen et al. teaches a system comprising a support (silanized glass beads) and the enzymes hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase coupled to the support with glutaraldehyde (Pg. 372, Lines 5-17);
contacting the system with flow conveyed glucose under conditions effective to produce ATP and converting the ATP to ADP  (Pg. 372, Lines 33-40 and Pg. 373, Fig. 2);
wherein waste is conveyed/removed from the system (Pg. 373, Fig. 2).

With regard to Claims 25-27, it would be inherent that the method of Hansen et al. would convey/remove the reaction product pyruvate from the system as phosphorylated pyruvate is produced by pyruvate kinase as a result of conversion of ATP to ADP (see Hansen, Pg. 371, Fig. 1 and instant Fig. 3 of the filed disclosure) and would therefore be removed as “waste” in the system of Hansen et al. above.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Campbell et al. (1975) in view of Ramachandra et al. (1998).

The teachings of Campbell et al. were discussed above.  

Campbell et al. did not teach a method wherein the system releases an agent as a result of ATP interacting with a member of an ATP binding cassette family of transporters, as required by Claim 28.

Ramachandra et al. teaches the ATP-dependent drug efflux pump P-glycoprotein (Pgp) which is an ATP binding cassette (ABC) transporter (Pg. 5010, Column 1, Lines 4-11) and suggests a model for drug transport in which an ATP hydrolysis-induced conformational change leads to drug release toward the extracellular medium (Pg. 5010, Abstract).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the membrane encapsulated ATP producing enzyme system of Campbell et al. to include a Pgp transporter in the membrane which will efflux an agent as a result of ATP hydrolysis because this would allow the system to be used to transport and deliver a drug contained in the membrane.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to utilize the ATP hydrolysis system of Campbell et al. to also release the drug agent into the surrounding medium.  There would have been a reasonable expectation of success in making this modification because Campbell et al. teaches an enzyme system of ATP reduction and Ramachandra et al. teaches that ATP hydrolysis can be used to release a drug agent.

Claim 30 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993) in view of Skoog et al. (1988), cited in the IDS.

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach wherein a plurality of enzymes are coupled serially to the support in positions selected to serially carry out the steps of producing ATP from glucose metabolism, as required by Claim 30.  

Skoog et al. teaches a method of fructose metabolism comprising providing a system comprising serially coupled hexokinase and glucose phosphate isomerase (i.e. glucose 6-phosphate isomerase immobilized on separate supports by glutaraldehyde (see entire document, particularly Abstract, Pgs. 134-135 and Fig. 1).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the flow injection analysis system comprising the enzymes hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase coupled to the support to serially couple the enzymes to the solid support as taught by Skoog et al. because this would allow each step in the cascade to be performed in sequence rather than randomly.  Those of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency and save time by flowing each step in order rather than waiting for random products and reactants to interact.  
There would have been a reasonable expectation of success in making this modification because Skoog et al. teaches the serial immobilization of similar enzymes for performing a similar enzymatic cascade reaction.

Claim 31 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993) in view of Zhou et al. (1984).

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach a method further comprising converting pyruvate to lactate with a lactate dehydrogenase (LDH) coupled to the support, as required by Claim 31.

Zhou et al. teaches that LDH catalyzes the reaction of pyruvate and NADH to lactate and NAD+ (Pg. 131, Column 1, Lines 1-5).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the flow injection analysis system comprising the solid support immobilized enzymes hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase of Hansen et al. with the addition of LDH to the support because this would convert the pyruvate produced by pyruvate kinase to lactate and NAD+.  

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to regenerate NAD+ which is needed for the glucose-6-phophate dehydrogenase enzyme of Hansen et al. above.  See Fig. 1 of the reference.  There would have been a reasonable expectation of success in making this modification because the Hansen et al. reference already teaches an immobilized enzyme cascade and the ordinary artisan would reasonably expect success in the addition of another enzyme in the cascade.

  Claims 32-34 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993) in view of Meyers et al. (US 2002/0009779) and Thompsen (US 6,348,348 B1), both cited in the IDS.

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach a method wherein the enzymes are coupled to the
support by replacing targeting scaffolding domains of the at least one enzyme with domains capable of targeting the enzymes to the support, as required by Claim 32;
wherein the targeting/scaffolding domain is replaced with a histidine tag and the
support is provided with a linking agent which binds to the histidine tag and/or a GST fusion tag and the support is provided with a linking agent which binds to the GST
fusion tag, as required by Claim 33;
wherein the linking agent is nickel nitrilotriacetate or glutathione, as required by
Claim 34.
Meyers et al. teaches hexokinases with N-terminal truncations (modifications) of
amino acids 1-15 expressed as fusion proteins with peptides such as GST at the N-
terminus (i.e., a deleted/modified targeting domain since the instant specification
teaches that the N-terminus contains the targeting domain; see instant specification
[0022]); see Meyers et al., Paragraphs [0004, 0005, 0047, 0079, 0149, 0150, 0153,
0154, 0156, 0157-0159, 0239]).

Thompson teaches that polypeptides and specific binding molecules of an affinity
binding pair (such as GST-glutathione or polyhistidine-nickel) may be attached to a
substrate by interaction of the specific binding pair or by covalent attachment with
glutaraldehyde (Pg. 16, Column 2, Lines 27-41).

It would have been obvious to one of skill in the art at the time of the instant
invention to modify the system of Hansen et al. comprising hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase immobilized on supports by glutaraldehyde; to immobilize the enzymes to the support by use of a modified/replaced at the N-terminus with a GST fusion tag which targets the support wherein the support is modified with glutathione as the linking agent which binds to the GST fusion tag, as taught by Meyers et al. and Thompson because this is no more than simple substitution of one known method of immobilizing a known enzyme to a solid support (glutaraldehyde) for another (enzyme with a cell targeting domain modified/replaced at the N-terminus with a GST fusion tag) to obtain predictable results (immobilization of enzyme to a solid support).  
There would have been a reasonable expectation of success in making this modification because Hansen et al. is drawn to a method of immobilizing enzymes (including hexokinase) on a support using glutaraldehyde, Meyers et al. teaches hexokinases with N-terminal truncations (modifications) of amino acids 1-15 expressed as fusion proteins with peptides such as GST at the N-terminus (i.e.: a deleted/modified targeting domain since the instant specification teaches that the N-terminus contains the targeting domain, and Thompson teaches that polypeptides and specific binding molecules of an affinity binding pair (such as GST-glutathione or polyhistidine-nickel) may be attached to a substrate by interaction of the specific binding pair or by covalent attachment with glutaraldehyde.  Thus, those of ordinary skill in the art would reasonably expect that either method could be used to immobilize enzymes such as hexokinase to a solid support.

Claim 35 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993) in view of Zhou et al. (US 2005/0118665 A1), cited in the IDS.

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach wherein the support is coated with polyethylene glycol or gold, as required by Claim 35.

Zhou et al. teaches immobilizing proteins to solid supports wherein the support may be glass, silane-coated or a gold-coated slide (Pg. 12, Paragraphs [0122]-[0123] and [0125]).

It would have been obvious to one of skill in the art at the time of the instant
invention to modify the system of Hansen et al. comprising hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase immobilized on silanized glass supports to utilize gold-coated supports, such as slides because the selection of a known material based on its suitability for its intended use is prima facie obvious.  In this instance, glass supports, silane coated supports and gold-coated supports are known in the art to be suitable for protein immobilization.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification based on the availability of substrates and artisan preference.  There would have been a reasonable expectation of success in making this modification because all of the solid supports are known in the art to be useful for protein immobilization.

Claim 36 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993).

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach wherein the system is initially primed with NAD+, ADP and/or ATP, as required by Claim 36.
It would have been obvious to one of skill in the art at the time of the instant
invention to modify the system of Hansen et al. comprising hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase to prime the system with the reaction cofactors NAD+, ADP and/or ATP because these are all utilized in the reaction cascade of Hansen et al., see Fig. 1.  Those of ordinary skill in the art prior to the instant invention would have been motivated to make this modification in order to assure that the necessary co-factors are present in the system for use by the enzymes in the system.  There would have been a reasonable expectation of success in making this modification because the reaction cofactors are known in the art and the cofactors may only be supplied prior to or during the reaction process and the selection of either order option is obvious in the absence of new or unexpected results.

  Claims 37-39 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hansen et al. (1993) in view of Sundaresan et al. (2007).

The teachings of Hansen et al. were discussed above.

Hansen et al. did not teach a method wherein said reaction moves hydrogen
across a membrane to produce electricity, as required by Claim 37;
further comprising:  converting the energy in adenosine triphosphate to power an external electrical circuit, as required by Claim 38;
or wherein said reaction produces hydrogen, said method further comprising: using the hydrogen to facilitate transport across a membrane, as required by Claim 39.
Sundaresan et al. teaches wherein ion transporter proteins and ATPase in membranes hydrolyze ATP and establish a transmembrane proton (H+) gradient which causes a proton and sucrose substrate from buffer medium to travel through a transporter and across the membrane and excess transmembrane potential (energy) is available (to power) electrodes (external electrical circuit) (Pg. 2, Lines 5-15 and Fig. 1).

It would have been obvious to one of skill in the art at the time of the instant
invention to modify the ATP reducing system of Hansen et al. comprising hexokinase, pyruvate kinase and glucose-6-phosphate dehydrogenase immobilized on supports, to convert ATP reduction to electrical energy as taught by Sundaresan et al. because this is no more than the use of a known technique (production of electrical energy from ATP reduction by ATPase enzyme) to improve a similar method (enzyme cascade reducing ATP) in the same way (enzymatic reduction of ATP to produce usable electrical energy).  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification to convert nutrients into biochemical energy.  There would have been a reasonable expectation of success in making this modification because Hansen et al. teaches an enzyme system which hydrolyzes a nutrient glucose and reduces ATP and Sundaresan et al. teaches a method for producing electrical energy from enzymatic reduction of ATP.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        08/15/2022